free fertility foundation petitioner v commissioner of internal revenue respondent docket no 17122-07x filed date p a nonprofit corporation founded by s provides s’s sperm free of charge to women seeking to become pregnant through artificial insemination or in vitro fertilization s and his father f are p’s board members and officers s and f ulti- mately determine to whom p will distribute sperm p seeking tax exemption as a private_operating_foundation pursuant to sec_501 i r c contends that it operates exclusively for the charitable purpose of promoting health held p’s activities do not promote health for the benefit of the community held further pursuant to sec_501 i r c p is not operated exclusively for exempt purposes and therefore does not qualify for tax exemption marcus s owens and nancy ortmeyer kuhn for peti- tioner philip t hackney and michael b blumenfeld for respondent verdate 0ct date jkt po frm fmt sfmt v files freefert sheila united_states tax_court reports opinion foley judge pursuant to sec_7428 sec_1 petitioner seeks a declaratory_judgment that it meets the requirements of sec_501 and is exempt from federal income tax- ation this case was submitted for decision based on the stipulated administrative record as defined in rule b petitioner has exhausted its administrative rem- edies as required by sec_7428 and rule c received a final adverse determination_letter dated date and invoked the jurisdiction of this court by a petition filed date background william c naylor jr naylor is a software engineer who holds more than patents on various inventions on date naylor entered into a contract contract with a spokane washington sperm bank to store and distribute his sperm to recipients of his choice pursuant to the contract naylor was required to pay annual storage fees and designate recipients on date naylor founded and incorporated petitioner in california as a nonprofit public benefit corpora- tion the purpose of the corporation is to provide sperm free of charge to women seeking to become pregnant through artificial insemination or in vitro fertilization petitioner advertises online through a search engine and a web site on date petitioner submitted to respondent form_1023 application_for recognition of exemption in which petitioner seeks tax-exempt status as a private oper- ating foundation on date respondent requested a copy of petitioner’s agreement with the sperm bank that stored its donated sperm in response to the request peti- tioner on date submitted naylor’ sec_2001 contract petitioner’s web site states that naylor is its single sperm donor and chronicles naylor’s life from infancy to adulthood naylor’s donor profile includes photographs a physical description health information family history and achieve- ments in particular the web site provides great detail of naylor’s academic and athletic accomplishments during unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure verdate 0ct date jkt po frm fmt sfmt v files freefert sheila free fertility found v commissioner elementary_school eg spelling bee competition junior high school eg science fair competition high school eg swim- ming competitions and college eg recognition as top engineering student on the web site naylor states i derive meaning and happiness from believing that i am making the world a better place being a sperm donor is a way that i can help a few people to have children who otherwise could not this makes more of a positive difference to the world than all of the inventions and scientific discoveries that i could ever create petitioner’s bylaws provide for a board consisting of to directors all of whom shall be appointed by naylor none of the directors may be compensated naylor and his father a retired university professor are petitioner’s board members and officers naylor’s father is petitioner’s president and chairman of the board naylor is petitioner’s secretary treas- urer and sole financial contributor petitioner’s board_of directors selects all sperm recipients women seeking to receive sperm from petitioner are required to submit answers to a questionnaire created by naylor and his father collectively the naylors the ques- tions relate to the woman’s family background living environment age history of fertility treatment educational attainment personal achievements and desire to have a child preference is given to women with better education and no record of divorce domestic violence or difficult fer- tility histories and are from families whose members have a track record of contributing to their communities who are in a traditional marriage situation who are under age who are ethnic minorities and who are from locations where petitioner has not previously accepted recipients petitioner scores the questionnaires by hand transfers the information to a computer-readable form and enters the information into a computer_program which assigns a score to each woman the threshold score required for a woman to receive sperm is adjusted so that the number of recipients accepted matches the number of sperm vials available the naylors are authorized to override a score to accept or reject anyone if in their judgment the computer_program fails to account for a critical factor in petitioner received questionnaires and distributed sperm to women in verdate 0ct date jkt po frm fmt sfmt v files freefert sheila united_states tax_court reports petitioner received questionnaires and distributed sperm to women on date respondent sent petitioner a pro- posed exemption denial letter petitioner on date submitted a written protest the parties held a conference on date to discuss petitioner’s application_for exemption on date respondent issued a final_determination letter denying petitioner’s request for exemp- tion on date petitioner a california corporation filed its petition with this court seeking review of the final_determination discussion pursuant to sec_501 organizations described in sec_501 are exempt from federal income_taxation sec_501 organizations include corporations organized and operated exclusively for religious chari- table or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in any political campaign the requirement that a corporation be operated exclusively for exempt purposes is referred to as the operational_test see sec_1_501_c_3_-1 income_tax regs to meet the requirements of the operational_test an organization must engage primarily in activities that accomplish exempt pur- poses and no more than an insubstantial part of the organization’s activities may be in furtherance of a non- exempt_purpose sec_1_501_c_3_-1 income_tax regs an organization is not operated exclusively for exempt pur- poses unless it serves a public rather than a private interest sec_1_501_c_3_-1 income_tax regs respondent contends that petitioner does not pursuant to sec_501 operate exclusively for exempt purposes and therefore is not entitled to tax exemption more specifically respondent contends that petitioner’s operations do not pro- mote health or otherwise serve a charitable purpose peti- we need not and do not decide whether sec_7491 applies to a declaratory_judgment action the applicability of sec_7491 does not impact the outcome of this case verdate 0ct date jkt po frm fmt sfmt v files freefert sheila free fertility found v commissioner tioner contends that it operates exclusively to promote health by providing free health products and services sec_501 identifies a number of exempt purposes including charitable purposes the term charitable is used in its generally accepted legal sense sec_1 c - d income_tax regs in particular this court has found that the promotion of health for the benefit of the community is a charitable purpose 113_tc_47 affd 242_f3d_904 9th cir the promotion of health may be deemed beneficial to the community if the class of beneficiaries is sufficiently large to benefit the community as a whole id 71_tc_158 citing scott trusts sec_372 3d ed restate- ment trust sec_2d sec_372 cmt c the free provision of sperm may under appropriate cir- cumstances be a charitable activity petitioner however does not qualify for tax exemption because the class of peti- tioner’s beneficiaries is not sufficiently large to benefit the community as a whole petitioner contends that the class of individuals that could be direct beneficiaries of petitioner is extremely large all women of child-bearing age to the con- trary the class of potential beneficiaries includes only the limited number of women who are interested in having one man-naylor 3-be the biological father of their children and who survive the very subjective and possibly arbitrary selec- tion process controlled by the naylors over a 2-year period petitioner received inquiries and provided sperm to women in deciding who receives the sperm petitioner has certain preferences that narrow the class of eligible recipi- ents it is not apparent what if any relationship some of these preferences have to the promotion of health for example petitioner prefers women from families whose members have a track record of contributing to their commu- nities and women with better education petitioner doe sec_3 the contract and both petitioner’s form_1023 and web site indicate that naylor is the only donor on date however there were sperm vials available from two other do- nors petitioner’s web site states that vials are required for a cycle of artificial insemination and that women typically require cycles of artificial insemination ie sperm vials to achieve pregnancy thus the sperm provided by donors other than naylor was not sufficient to complete a typical cycle of artificial insemination moreover there is no evidence of these do- nors’ involvement with petitioner before or after date nor is there evidence that these donors’ vials were made available to the public the naylors have unfettered veto power in the selection process verdate 0ct date jkt po frm fmt sfmt v files freefert sheila united_states tax_court reports not provide medical_care research education or other serv- ices that advance or further health cf scott trusts sec_372 3d ed noting the types of organizations that pro- mote health in addition petitioner’s questionnaire fails to inquire about any health-related issues and petitioner’s board members and officers ie the naylors do not have health-related education or expertise simply put petitioner’s activities may promote the propagation of naylor’s seed and population growth but they do not promote health for the benefit of the community as the supreme court has recognized charitable exemp- tions are justified on the basis that the exempt entity confers a public benefit 461_us_574 while naylor may believe that petitioner’s activities make more of a positive difference to the world than all of the inventions and scientific discoveries that he could ever create we are not convinced that the distribution of one man’s ie naylor’s sperm to a small number of women selected in the manner presented pro- motes health or confers a public benefit accordingly we find that petitioner is not operated exclusively for exempt purposes and therefore does not qualify for tax exemption pursuant to sec_501 contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent f petitioner does not contend nor is there evidence that it relieves the poor distressed or otherwise underprivileged verdate 0ct date jkt po frm fmt sfmt v files freefert sheila
